DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Amendment/Request for Reconsideration After a Non-Final Rejection filed on 10 March 2022.
Claims 11 and 14 – 27 are pending.  Claims 1 – 10 are cancelled by Applicant.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11 and 14 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doering (DE 733686 C). 

    PNG
    media_image1.png
    607
    718
    media_image1.png
    Greyscale

Regarding claim 11, Doering discloses a chisel comprising: 
a shank (1, fig. 1); 
an impact surface (I, annotated fig. 1); 
a tip (3, fig. 1); 
a longitudinal axis (L, annotated fig. 1) extending through the impact surface (I) and the tip (3); 
a working section (2, fig. 1) having a trunk (T, annotated fig. 1) arranged on the longitudinal axis (L); and 
two wings (5, fig. 1 – fig. 1 shows one embodiment of the chisel with the cross-section of shaft 2 has a wave shape which is formed by two ribs 4 on one side and three ribs 5 on the other side wherein fig. 4 shows an alternate embodiment of the cross-section of shaft 2 which is formed by only two ribs 5 on one side.  In the examiner’s interpretation of the embodiment of fig. 4 shown above, the examiner construes ribs 5 as equivalent to the claimed limitation, “two wings”), extending along the trunk (T) and protruding radially from the trunk (T) , the two wings (5) being arranged in a V shape (as shown in fig. 4); wherein the dihedral angle between the two wings (5) is less than 180° (The examiner’s interpretation of the chisel of fig. 1 comprising the embodiment of fig. 4 shows at cross-section A that the dihedral angle between ribs 5 as less than 180°) and wherein the dihedral angle increases from the shank (1) to the tip (3) in an area (The examiner’s interpretation of the chisel of fig. 1 comprising the embodiment of fig. 4 shows at cross-section A that the dihedral angle between ribs 5 as less than 180° and further shows the dihedral angle as the cross-sections approach tip 3 as shown in cross-sections B, C increasing as the dihedral angle approaches 180°).

Regarding claim 14, Doering discloses in one area (The area comprising cross-sections D, E as shown in the examiner’s interpretation of the chisel of fig. 1 comprising the embodiment of fig. 4) the two wings (5) have a varying cross section along the longitudinal axis (L), each of the cross sections (D, E) in the one area only partially overlapping the other cross sections (The examiner’s interpretation of the chisel of fig. 1 comprising the embodiment of fig. 4 shows cross-section D having a larger cross-section of rib 5 along longitudinal axis L than a smaller cross-section of rib 5 at cross-section E wherein the larger cross-section of rib 5 partially overlaps the smaller cross-section of rib 5 along longitudinal axis L).

Regarding claim 15, Doering discloses the working section (2) does not exhibit a two-fold rotational symmetry around the longitudinal axis (L) (The ordinary definition of the term “two-fold rotation” is the rotation of the geometric figure at an angle of 180° about an axis, and the ordinary definition of the term “rotational symmetry” is when the geometric figure is rotated and the orientation of the figure is similar as before.  Fig. 4 shows the cross-section of shaft 2 wherein the cross-section of shaft 2 does not exhibit rotational symmetry when the cross-section of shaft 2 is rotated at an angle of 180° about longitudinal axis L).

Regarding claim 16, Doering discloses the two wings (5) are arranged mirror-symmetrically relative to a plane of symmetry (P, annotated fig. 4) including the longitudinal axis (L) (Annotated fig. 4 shows the cross-section of shaft 2 exhibits mirror symmetry about plane of symmetry P).

Regarding claim 17, Doering discloses the two wings (5) are arranged mainly above a horizontal plane (6, fig. 4) including the longitudinal axis (L) (Annotated fig. 4 shows ribs 5 below central plane 6 and longitudinal axis L.  Please note annotated fig. 4 shows one orientation of shaft 2 wherein the examiner deems shaft 2 can be rotated 180° such that ribs 5 would be above central plane 6 and longitudinal axis L). 

Regarding claim 18, Doering discloses the two wings (5) are slanted along the longitudinal axis (L) by a set angle relative to the longitudinal axis (L) (As shown in cross-section A of the examiner’s interpretation of the chisel of fig. 1 comprising the embodiment of fig. 4).

Regarding claim 26, Doering discloses the two wings (5, fig. 1) are tilted relative to the longitudinal axis (L, annotated fig. 1) by a set angle (fig. 1 shows at II – II, the two wings 5 are tilted relative to the longitudinal axis by a set angle).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Doering (DE 733686 C).

Regarding claim 23, Doering discloses the invention as recited in claim 11.
Doering further discloses an axial dimension (the length of wing 5, fig. 1) of each of the two wings (5, fig. 1) is greater than a radial dimension (the width of wing 5, fig. 1).
Doering does not explicitly disclose an axial dimension of each of the two wings is at least five times greater than a radial dimension.
However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the axial direction of the two wings such that that axial dimension of each of the two wings is at least five times greater than a radial dimension, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Doering (DE 733686 C), in view of Quinn et al. (US 9,085,074 B2), hereinafter Quinn.

Regarding claim 19, Doering discloses the invention as recited in claim 11.
Doering does not explicitly disclose a radial dimension of the two wings decreases from the shank to the tip.
However, Quinn discloses a radial dimension of the two wings (13, fig. 2) decreases from the shank (3, fig. 1) to the tip (9, fig. 1) (Fig. 2 shows working end region 7 as tapered wherein the radial dimension of ribs 13 decreases along the tapered working end region towards working point 9).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the chisel, as disclosed by Doering, with a radial dimension of the two wings decreases from the shank to the tip, as taught by Quinn, with the motivation to concentrate the transmission of force to workpiece to the tip of chisel.

Regarding claim 20, Doering discloses the invention as recited in claim 11.
Doering does not explicitly disclose the trunk is configured so as to be rotationally symmetrical relative to the longitudinal axis.
However, Quinn teaches the trunk (3, fig. 1) is configured so as to be rotationally symmetrical relative to the longitudinal axis (5, fig. 1) (Fig. 1 shows section 3 as a circular/cylindrical section wherein a cylinder is rotationally symmetrical relative to longitudinal axis 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the chisel, as disclosed by Doering, with the trunk is configured so as to be rotationally symmetrical relative to the longitudinal axis, as taught by Quinn, with the motivation to provide a shank with a SDS type of attachment configuration (Col. 4, ll. 30 – 34).

Regarding claim 21, Doering discloses the invention as recited in claim 11.
Doering does not explicitly disclose a cross section of the trunk is circular.
However, Quinn teaches a cross section of the trunk (3, fig. 1) is circular.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the chisel, as disclosed by Doering, with a cross section of the trunk is circular, as taught by Quinn, with the motivation to provide a shank with a SDS type of attachment configuration (Col. 4, ll. 30 – 34).

Regarding claim 22, Doering discloses the invention as recited in claim 11.
Doering does not explicitly disclose a cross section of the trunk is circular with a diameter and a thickness of each of the two wings is smaller than the diameter of the trunk.
However, Quinn teaches a cross section of the trunk (3, fig. 1) is circular with a diameter and a thickness of each of the two wings (13, fig. 2) is smaller than the diameter of the trunk (3) (Best shown in fig. 3a).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the chisel, as disclosed by Doering, with a cross section of the trunk is circular with a diameter and a thickness of each of the two wings is smaller than the diameter of the trunk, as taught by Quinn, with the motivation to concentrate the transmission of force to workpiece to the tip of chisel.

Regarding claim 24, Doering discloses the invention as recited in claim 11.
Doering does not explicitly disclose a radial dimension of each of the two wings is equal to a radius of the trunk.
However, Quinn teaches a radial dimension of each of the two wings (13, fig. 3) is equal to a radius of the trunk (3) (Fig. 2 shows the radial dimension or width of the wings 13 initially are equal to the radius of the trunk 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the chisel, as disclosed by Doering, with a radial dimension of each of the two wings is equal to a radius of the trunk, as taught by Quinn, with the motivation to lessen the stress concentration between the wings and trunk of the chisel.

Regarding claim 26, Doering discloses the invention as recited in claim 11.
Doering does not explicitly disclose a radial dimension of each of the two wings has a difference of less than 25% to a radius of the trunk.
However, Quinn teaches a radial dimension of each of the two wings (13, fig. 3) has a difference of less than 25% to a radius of the trunk (3) (Fig. 2 shows the radial dimension or width of the wings 13 initially are equal to the radius of the trunk 3 wherein a difference of 0% is a difference of less than 25% to a radius of the trunk).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the chisel, as disclosed by Doering, with a radial dimension of each of the two wings has a difference of less than 25% to a radius of the trunk, as taught by Quinn, with the motivation to lessen the stress concentration between the wings and trunk of the chisel.

Regarding claim 27, Doering discloses the invention as recited in claim 11.
Doering does not explicitly disclose a vertical distance of tips of each of the two wings to a horizontal plane including the longitudinal axis increases continuously from the tip to the shank.
However, Quinn teaches a vertical distance of tips (the edges of wings 13, fig. 2) of each of the two wings(13, fig. 2) to a horizontal plane including the longitudinal axis increases continuously from the tip to the shank (Best shown in fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the chisel, as disclosed by Doering, with a vertical distance of tips of each of the two wings to a horizontal plane including the longitudinal axis increases continuously from the tip to the shank, as taught by Quinn, with the motivation to concentrate the transmission of force to workpiece to the tip of chisel.

Response to Arguments
Applicant’s arguments, filed 10 March 2022, with respect to the rejections of claims 12, 14, 16, 18, and 20 under 35 USC §112(b) have been fully considered and are persuasive.  The rejections of claims 12, 14, 16, 18, and 20 under 35 USC §112(b) have been withdrawn. 
Applicant's arguments, filed 10 March 2022, with respect to the rejections of claims 11 – 18 under 35 USC §102  have been fully considered but they are not persuasive.
Applicant argues:
Fig. 1 of DE 733686 discloses a chisel with the cross section of Fig. 2. See [0007] of the translation. There is absolutely no indication anywhere is DE686 that the cross section of Fig. 4 Page 5 of 7Application No. 16/266,964Attorney Docket No. 5068.1256Response to Office Action dated December 13, 2021would taper in any way as per the Office Action at page 4 and this is completely hypothetical, as Fig. 1 shows how the cross-section 2 would taper. It would actually seem more likely that the dihedral angle would remain exactly the same from the shank to the tip with the Fig. 4 cross section and the cross section C (and B) proposed by the Office Action has sharp edges that would appear to be prone to chipping or breaking and again is completely hypothetical. This assertion clearly does not meet the standard for anticipation under MPEP 2131, and the cross section C certainly does not necessarily result from the Fig. 4 cross section. See MPEP 2112 IV: "In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." It is also noted that at cross section C, there appears to be nothing that could be considered two wings (nor is it admitted that there are in cross-sections A and B either). 

Nor is there any reason to modify the Fig. 4 cross section to provide the missing claim limitation, as the asserted cross sections B and C clearly have disadvantageous corners for example where the dark circles are in cross-section B. 

Withdrawal of the rejections under 35 USC 102 is thus respectfully requested. 

In response to applicant’s allegations that Doering does not disclose the limitation, “the dihedral angle between the two wings is less than 180° and wherein the dihedral angle increases from the shank to the tip in an area”, applicant does not provide any evidence from the reference for his allegations (i.e. why the cross section of the embodiment having the cross-section of fig. 4 Page 5 of 7Application No. 16/266,964Attorney Docket No. 5068.1256Response to Office Action dated December 13, 2021would not taper in any way as per the Office action and why the dihedral angle would remain exactly the same from the shank to the tip) thus, without evidence from the reference, applicant’s allegations are irrelevant.  If applicant intends to pursue this line of argument, please provide evidence from the reference why the cross section of the embodiment having the cross-section of fig. 4 Page 5 of 7Application No. 16/266,964Attorney Docket No. 5068.1256Response to Office Action dated December 13, 2021would not taper in any way as per the Office action and why the dihedral angle would remain exactly the same from the shank to the tip. However, for the sake of argument, the examiner will address each question in turn.  First, fig. 1 and  fig. 4 shows the cross section of the embodiment having the cross-section Fig. 4 Page 5 of 7Application No. 16/266,964Attorney Docket No. 5068.1256Response to Office Action dated December 13, 2021would taper as stated in the Office Action.  Fig. 1 shows a plan view of the embodiment of the chisel having the cross-section of fig. 2 at II – II.  However, fig. 4 shows a cross-section of an embodiment of the chisel having two wings, or in other words, “side[s] or outlying region[s]” – Merriam Webster dictionary, wherein the Office action provides an examiner’s interpretation of the plan view of the chisel having this embodiment.  In fig. 1, the end of the chisel tapers to an edge at the tip of the chisel wherein one having ordinary skill in the art would recognize that the embodiment of the chisel having two wings, as shown in fig. 4, would also have the end of the chisel taper to an edge at the tip of the chisel in the same way as shown in fig. 1.  That is, the wings, as shown in fig. 1, would taper first before the bottom of the concave region as shown in the examiner’s interpretation.  Second, applicant’s assertion that the dihedral angle would remain exactly the same from the shank to the tip is contrary to the figures.  Fig. 4 shows the cross-section of an embodiment of the chisel at II – II having two wings wherein the dihedral angle, or the angle between two intersecting planes as shown in cross-section A of the examiner’s interpretation, is less than 180°.  Cross-section B shows a transition portion of the chisel as the edges of the wings are tapered creating a shallower concave region of the chisel until cross-section C where the edges of the wings are tapered to the same height as the concave region of the chisel forming a flat surface at the tip of the chisel having a dihedral angle of 180°.  One having ordinary skill in the art would recognize that the dihedral angle at cross-section A having an angle less than 180° must be increasing in the transition portion of the chisel to achieve the dihedral angle at 180° at cross-section C at the tip of the chisel.  
In response that there is no reason to modify the embodiment of the chisel having the fig. 4 cross section to provide the missing claim limitation, because of  “disadvantageous corners”, applicant merely asserts the disadvantage without any evidence from the reference.  If applicant intends to pursue this line of argument, please provide evidence from the reference that discusses the disadvantageous corners.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is (571)272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        18 June 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731